



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


Brito 
          (Guardian ad litem of) v. Woolley,







2007 
          BCCA 1



Date: 20070105





Docket: CA032873; CA032874

Docket: CA032873

Between:

Elliott 
    Neal Pawliuk Brito, an infant by his Guardian ad litem Rosemary Pawliuk and 
    Rosemary Pawliuk

Respondents

(
Plaintiffs
)

And

Dr. 
    Harold Ewart Woolley and Dr. Shelley Ross

Respondents

(
Defendants
)

And

Nurse 
    Susan Omstead, Nurse Bente Pedersen and
Burnaby
Hospital

Appellants

(
Defendants
)

- and -

Docket: CA032874

Between:

Elliott 
    Neal Pawliuk Brito, an infant by his Guardian ad litem Rosemary Pawliuk and 
    Rosemary Pawliuk

Respondents

(
Plaintiffs
)

And

Dr. 
    Harold Ewart Woolley and Dr. Shelley Ross

Appellants

(
Defendants
)

And

Nurse 
    Susan Omstead, Nurse Bente Pedersen and
Burnaby
Hospital

Respondents

(Defendants)












Before:


The 
          Honourable Mr. Justice Donald




The 
          Honourable Madam Justice Saunders




The 
          Honourable Mr. Justice Lowry








K.M. 
          Wellburn


Counsel for Dr. Woolley and Dr. Ross




J.C. 
          Grauer


Counsel for S. Omstead, B. Pedersen and 
          Burnaby Hospital




C.A. 
          Brito


Counsel for E. Brito




R. 
          Pawliuk


Appearing In-Person




Place 
          and Date of Hearing:


Vancouver
,
British Columbia




April 6, 2006




Place 
          and Date of Judgment:


Vancouver
,
British Columbia




January 5, 2007













Written 
          Reasons by
:




The 
          Honourable Madam Justice Saunders




Concurred 
          in by:




The 
          Honourable Mr. Justice Donald

The 
          Honourable Mr. Justice Lowry





Reasons 
    for Judgment of the Honourable Madam Justice Saunders:

[1]

After a 41 day trial the defendants succeeded in having this medical 
    malpractice action against them dismissed.  The learned trial judge, however, 
    awarded costs in favour of the plaintiffs.  This is an appeal from that order 
    for payment of costs.  Costs are large, given the length of trial and the 
    fact that many expert witnesses were involved.

[2]

The subject matter of the action was a brain injury suffered by the 
    plaintiff Elliott Brito during his birth.  As a result of the injury, Elliott 
    has cerebral palsy and is non-verbal, spastic and a quadriplegic.  His fraternal 
    twin sister was born without injury.  Those difficult consequences of the 
    birth put in issue the cause of Elliotts brain injury and the possibility 
    of alternative procedures whereby the cause of the injury may have been avoided.  
    Ancillary to these issues were the questions of informed consent and the duty 
    of disclosure.

[3]

In reasons for judgment indexed at 2001 BCSC 1178, the trial judge 
    dismissed the action.  The plaintiffs appealed the issue of liability.  In 
    reasons for judgment indexed at 2003 BCCA 397 and reported at (2003),
16 B.C.L.R. (4th) 220,
this 
    Court dismissed the appeal.

[4]

The costs issue was not resolved until after the liability appeal was 
    concluded.  In 2005, in separate reasons for judgment indexed at 2005 BCSC 
    443, the trial judge made the award of costs which is the subject of this 
    appeal.

[5]

Although the order of the proceedings was irregular in that the order 
    for costs should have been included in the order dismissing the action, Madam 
    Justice Southin gave leave to appeal.  In her reasons for judgment indexed 
    at 2005 BCCA 357 and reported at (2005),
220 
    B.C.A.C. 78 (Chambers)
, she confined the appeal of the costs 
    order to questions of law, observing (at para. 12) that "the defendants 
    ought not to be given leave to attack any findings of fact ".

[6]

The order that the successful defendants pay the plaintiffs costs 
    rested upon the trial judges perception of the events at trial and the difficulty 
    posed for the plaintiffs as a result of what she characterized as the unsatisfactory 
    state of the medical information available to the plaintiffs and the plethora 
    of expert medical opinions presented at trial.

[7]

The trial judge concluded that the cause of Elliotts injury was oxygen 
    deprivation during the birthing process caused by complete compression of 
    the umbilical cord.  She then addressed the allegation that Dr. Woolley and 
    Dr. Ross were liable for the injuries because they failed to fully inform 
    Elliotts mother, Ms. Pawliuk, of all of the material risks to Elliott 
    of a vaginal delivery and to inform her of the alternative procedure of a 
    delivery by caesarean section.  The trial judge found that there were not 
    material risks in delivering Elliott vaginally, that it was not proved that 
    a caesarean section should have been disclosed as an alternate form of delivery, 
    and that in any event, even if Ms. Pawliuk had been presented with the alternative 
    procedure of a caesarean section, she would not have chosen to have one performed.  
    Thus she found that the actions of Dr. Woolley and Dr. Ross did not cause 
    or contribute to Elliotts injury.

[8]

On appeal, this Court concluded that the risk of cord prolapse was 
    a material risk that ought to have been disclosed and that the trial judge 
    erred in finding both that the undisclosed risk was not material and that 
    the caesarean section alternative need not have been discussed.  However, 
    this Court further concluded that the failure to disclose did not cause or 
    contribute to Elliotts injury, accepting the trial judges finding of fact 
    that discussion of the alternative of a caesarean section would not have made 
    a difference because Ms. Pawliuk would not have chosen that procedure.  On 
    that basis, the appeal concerning Dr. Woolley and Dr. Ross was dismissed.

[9]

The trial judge also addressed the allegation that Dr. Woolley and 
    Dr. Ross were negligent in the performance of their professional efforts.  
    She dismissed the allegation against Dr. Woolley, saying (at para. 260) that 
    the medical care that he provided was in keeping with accepted practice and 
    his standard of care.  Likewise the trial judge dismissed the allegation 
    of negligence against Dr. Ross, saying as to the allegations either that Dr. 
    Ross met the standard of care, or that the error alleged did not cause or 
    materially contribute to Elliotts injuries.

[10]

The trial judge then addressed the claims against the two nurses.  She 
    concluded that although Nurse Pedersen probably fell below the standard of 
    care required of her, the breaches did not cause or materially contribute 
    to Elliotts injury.  On the liability appeal this Court declined to interfere 
    with that conclusion.  As to Nurse Omstead, the allegation was that she had 
    failed to bring a piece of equipment for use in the birth.  The trial judge 
    found that it was not proved that Nurse Omstead neglected to bring the piece 
    of equipment required, and that in any event the equipment was available when 
    required.

[11]

The trial judge also dismissed the action against the Burnaby
Hospital
, finding that 
    it did not fall below the acceptable standard of care with respect to the 
    provision of facilities and staff, and that any failure to forward a copy 
    of a report to Dr. Woolley did not cause or contribute to Elliotts injuries.

[12]

In her reasons for judgment on costs, the learned trial judge commenced 
    her analysis by observing that the ordinary rule is that the successful party 
    is entitled to costs unless the Court orders otherwise, and then said:

[9]        
    As has been set out in many cases, including
Moore v. Dhillon
(1993), 
    85 B.C.L.R. (2d) 69 (C.A.);
Bailey v. Victory
(1995), 4 B.C.L.R. (3d) 
    388 (C.A.);
Plumb (Guardian ad litem of) v. Cowichan School District No. 
    65
(1992), 76 B.C.L.R. (2d) 118 (S.C.);
Rossmo v. Vancouver Police 
    Board et al.
(2003), 190 B.C.A.C. 121, and
Wells v. McBrine
(1986), 
    70 B.C.L.R. 34 (S.C.), the fundamental principle underlying the awarding of 
    costs is to achieve fairness  - that is, to achieve a just result.  
    Consequently, the Court has a discretion (which is to be exercised judicially) 
    to depart from the ordinary rule that costs be awarded to the successful party 
    if the imposition of that rule would result in an injustice.

[10]      
    There is no dispute that as the unsuccessful party, the onus is on the Plaintiffs 
    to prove that a departure from the imposition of the ordinary cost rule is 
    justified in this action:
Grassi v. WIC Radio Ltd.

(2001), 89 
    B.C.L.R. (3d) 198 (C.A.).

[11]      
    Therefore, the specific issue to be addressed in this portion of this Judgment 
    is whether the Plaintiffs have met this onus and have established that in 
    the circumstances of this case the awarding of costs to the Defendants would 
    be unjust.

[12]      
    The conduct or misconduct of a successful party can justify a departure from 
    the ordinary cost rule, provided that that conduct or misconduct is connected 
    to the action:
Rossmo v.
Vancouver 
    Police Board
,
supra;

L. (R.L.) v. L. (R.)

(2001), 
    89 B.C.L.R. (3d) 325 (C.A.);
Medeiros v. Vuong
,
2001 BCSC 326;
Chan v. Ferreira,

[1994] B.C.J. No. 3236 (S.C.)(QL);
R.L.L. 
    v. R.L.
,
[1999] B.C.J. No. 1764 (S.C.)(QL);
Smith v. Canada 
    (Attorney General)
,
[2004] B.C.J. No. 2470 (S.C.)(QL);
Wilson 
    v. Paskalidis
,
2003 BCSC 1170; and
Grealy v. Kuntz
(1994), 
    27 C.P.C. (3d) 76 (S.C.).

[13]      
    Of particular significance to the present case is that reckless conduct on 
    the part of the successful party:
R.L.L. v. R.L.,

(S.C.),
supra,
and tortious conduct on the part of the successful party:
Grealy v. 
    Kuntz,

supra,
have each been recognized as conduct or misconduct 
    justifying a departure from the ordinary costs rule.

[13]

The trial judge concluded that she should depart from the ordinary 
    rule for two reasons:

[14]      
    As is set out in more detail subsequently, the evidence establishes that all 
    of the Defendants were reckless with respect to the manner in which they respectively 
    prepared the medical records that it was their duty to prepare pertaining 
    to the circumstances of Elliotts birth and that all of the Defendants, with 
    the exception of Nurse Omstead, were negligent with respect to the care that 
    they provided to the Plaintiffs.

[15]      
    The cumulative effect of the Defendants conduct renders the imposition of 
    the ordinary cost rule unjust  that is, unfair.

[14]

The trial judge went on to discuss the issue of reckless conduct in 
    the preparation of medical records, saying that the state of the records prepared 
    by the defendants was incomplete, inaccurate and inconsistent, resulting in 
    a trial that was considerably longer and more complex than it would have been 
    had the records been accurate and complete.  She referred to time spent in 
    proving the timing and sequence of material events, and the pursuit of causes 
    of action that arose from the various interpretations the Court could place 
    on the documents.  She said:

[20]      
    There was no dispute in this trial that Elliotts injuries were the result 
    of a complete compression of his umbilical cord, depriving him of oxygen for 
    a number of minutes.

[21]      
    A (if not the) pivotal question in this action was What caused this complete 
    compression?  To resolve this question, it was essential to know the 
    sequence and timing of the events surrounding Elliott's birth.

[22]      
    Though this information should have been readily ascertainable from the medical 
    records, it was not.  To the contrary, the occurrence of material events 
    was omitted completely from some of the medical records; the description of 
    material events in some of the records was wrong; and the sequence and the 
    timing of material events was inconsistent.

[15]

After listing examples of deficiencies in the medical records, including 
    omissions, inaccurate descriptions and inconsistencies, she concluded in these 
    terms:

[62]      The 
    law does not impose a standard of perfection on medical personnel in their 
    preparation and maintenance of medical records.  Rather, it is a reasonable 
    standard of care, given the experience of the medical personnel and the context 
    in which the medical records were prepared.  Occasional inconsistencies, inaccuracies, 
    and/or omissions are tolerated.

[63]      However, 
    as was set out in the preceding paragraphs, the preparation of these records 
    fell below the Defendants respective standards of care, containing more than 
    the occasional inconsistency, inaccuracy, or omission.

[64]      Given 
    the experience of all of the Defendants and of the circumstances in which 
    these medical records were made, the conduct of the Defendants cannot be characterized 
    other than as reckless and falling below the respective standard of care required 
    of each of them.

. . .

[74]      As 
    was touched on at the beginning of this section of this Judgment, to constitute 
    a basis for a departure from the imposition of the ordinary costs rule, the 
    reckless conduct must be connected to the action.  That connection is present 
    in this case.  This action (as in most, if not all, medical malpractice cases) 
    was founded on the medical records.

[75]      In 
    addition to providing the foundation of this action, this reckless conduct 
    of the Defendants was directly connected to the fact that this action took 
    longer and cost more to try than it would have taken or cost had the Defendants 
    not been reckless. Specifically, as has already been mentioned trial time 
    was spent proving through
viva voce
evidence the occurrence, sequence, 
    and timing of events because those matters could not be discerned through 
    the medical documents.  Moreover, because there were various possible causes 
    of action arising from the various possible scenarios arising from the medical 
    records and because the Plaintiffs could not know the scenario that the Court 
    would ultimately decide had occurred, the Plaintiffs had to pursue all of 
    the possible causes of action, including tendering various expert opinions, 
    arising from the various possible scenarios.

[76]      For 
    all of these reasons, I am satisfied that the Defendants reckless conduct 
    is connected to this action.

[16]

Next the trial judge expanded upon her conclusion that all of the defendants, 
    except Nurse Omstead, were found to have been negligent in the care that they 
    provided to the plaintiffs.  She referred to the reasons for judgment of this 
    Court in finding that Dr. Woolley and Dr. Ross breached their duty to inform 
    Ms. Pawliuk of material risks, and her conclusion that Nurse Pedersen had 
    breached her duty of care to the plaintiffs in a number of respects.

[17]

In the result, the trial judge concluded that it would be unjust or 
    unfair to follow the ordinary rule.  She declined to award divided or proportional 
    costs, and found that in light of the reckless conduct on the part of the 
    defendants, the trial had been unnecessarily long and costly such that an 
    order that each party would bear its own costs would be unjust or unfair.

[18]

In the result she concluded that costs should be awarded to the plaintiffs 
    against all defendants at scale 5:

[113]

Given the significant adverse effect that the reckless conduct of the 
    Defendants had on the Court process in this action (that is, increasing the 
    complexity, length and cost of it) and given the tortious conduct of all of 
    the Defendants except Nurse Omstead, I am satisfied that the Plaintiffs should 
    be awarded costs.  An order of costs against the Defendants is one of, if 
    not the only, means available to the Court to deter the type of reckless and 
    tortious conduct that the Defendants displayed in this case.

. . .

[124]    Having 
    concluded that an order for increased costs is not available to the Plaintiffs, 
    I am satisfied that because of the confusion caused by the medical records 
    in this case, this action became a matter of unusual difficulty  thereby 
    calling for costs at Scale 5.  (There is no dispute between the parties that 
    this action was of unusual difficulty and that, if party and party costs were 
    to be ordered, they should be ordered at Scale 5.)

[19]

The trial judge further held that had she ordered costs in favour of 
    the defendants, it would be only at scale 4, taking into account her criticisms 
    of the evidence they adduced which she said made the trial more complicated 
    than it otherwise should have been.

[20]

I turn now to this appeal.  The
grounds of appeal upon which leave to appeal 
    was given were stated in supplementary reasons for judgment, indexed at 2005 
    BCCA 436, as error:

1.         
    in awarding the costs of the trial to the unsuccessful plaintiffs/respondents 
    against the successful defendants/appellants, the learned trial judge erred 
    in law in failing to exercise her discretion judicially;

2.         
    in failing to award costs to the successful defendants/appellants, the learned 
    trial judge erred in law in failing to exercise her discretion in a manner 
    consistent with established principles and the result in the litigation;

3.         
    the learned trial judge erred in law in concluding that misconduct she found 
    on the part of the appellants justified a departure from the usual rule that 
    costs follow the event;

4.         
    in awarding costs to the unsuccessful plaintiffs/respondents against the successful 
    defendants/appellants, the learned trial judge erred in law by relying upon 
    irrelevant and erroneous considerations, by failing to take into account relevant 
    considerations, and by purporting to exercise her discretion without adequate 
    foundation; and

5.         in denying the successful defendants/appellants 
    costs to be assessed at Scale 5, the learned trial judge erred in law in importing 
    a punitive element to the determination of the appropriate scale of costs.

[21]

The appellant doctors contend that the trial judge erred in finding 
    that their record keeping was conduct justifying a reversal of the usual order 
    of costs.  They submit that in order for conduct of a party to attract a reversal 
    of the usual order, it must be conduct deserving of rebuke, and must be in 
    the course of the litigation.  Here, they say, the records were made long 
    before trial, with no improper motivation attached to their creation, and 
    thus the state of the records could not attract the order made.  Further, 
    they say that as the state of the records was fully explored during the discovery 
    process, and as the doctors testimonies were made known to the plaintiffs 
    by the examinations for discovery, the plaintiffs were not taken by surprise 
    at trial, again a reason for rejecting the reverse order of cost.  They contend 
    that the plaintiffs simply misjudged the strength of their own case, which 
    is not a circumstance that justifies the reversal of the usual order for costs.  
    Lastly they contend that the trial judges conclusion that she would have 
    awarded costs to the defendants on scale 4 rather than as ordered to the plaintiffs 
    on scale 5 shows that she considered the award of costs a punitive step and 
    a consequence of a finding of quasi-liability on the doctors part.  This 
    approach, they submit, is wrong in principle.

[22]

The two nurse defendants and the hospital contend that the award of 
    costs to wholly unsuccessful plaintiffs demonstrates an error in principle 
    because the two reasons given, the manner of preparation of medical records 
    and the negligence of the defendants, were not conduct in the action justifying 
    departure from the ordinary rule.  They say further that the trial judge erred 
    by failing to take into account the conduct of the plaintiffs at trial in 
    pursuing alternative theories contrary to the discovery evidence of the defendants, 
    the defence expert reports, and their own evidence, which extended substantially 
    the length of the trial.  The nurses and the hospital also say that the intention 
    to punish the defendants is demonstrated by the trial judges conclusion that 
    she would have awarded costs to them only at scale 4 because of their reckless 
    conduct in their record keeping.

[23]

The plaintiff respondents reply that the trial judge was within the 
    bounds of her discretion in making the costs order in their favour.  They 
    say that it is equitable that the party whose duty it was to keep the records 
    and who failed in that duty should be held responsible for the damage caused, 
    being the cost of the litigation.  They say too that the provision of inconsistent 
    information is a proper basis for an order departing from the usual rule.  
    Further, they say that they were successful in proving fault on the part of 
    the defendants: as to the nurse defendants and the hospital they say they 
    proved negligence, and thus breach of contract; and as to the doctors, on 
    the conclusion of this Court in the liability appeal, they say they proved 
    a breach of the doctors duty to disclose and thus a breach of contract.  
    This is a sufficient basis, they say, for the order made.  On the issue of 
    the reference to costs at scale 4 for the appellants, they say that this is 
    not a reflection of a punitive approach, but rather a recognition that the 
    poor state of the records was likely to create more confusion and complexity 
    to others than to the makers of the documents.

[24]

The first issue is whether the trial judge erred in principle in making 
    the order she did.  If so, the second question is what order should be substituted.

[25]

The general rule is that costs follow the event.  Rule 57(9) of the
Rules of Court

provides:

Subject 
    to subrule (12), costs of and incidental to a proceeding shall follow the 
    event unless the court otherwise orders.

[26]

As an order for costs engages the exercise of discretion of the trial 
    judge, this Court may only interfere with the order in the event we conclude 
    that the trial judge has misdirected himself [or herself] as to the applicable 
    law or made a palpable error in his [or her] assessment of the facts:
British 
    Columbia (Minister of Forests) v. Okanagan Indian Band
,

[2003] 
    3 S.C.R. 371, 2003 SCC 71 at para. 43.

[27]

For the reasons that follow, I have concluded that the order of the 
    trial judge as to costs must be set aside, and the usual order issued.  In 
    my view, the trial judge did not follow, in the words of this Court in
Stiles 
    v. B.C. (W.C.B)
(1989), 38 B.C.L.R. (2d) 307 (C.A.) at 310, the principles 
    [that] have developed which guide the exercise of the discretion of a judge 
    with respect to costs.  In particular, the trial judge based her order upon 
    two features of the case which, in my view, do not support the sanction imposed.  
    First, she referred to the state of the records created at the time of the 
    events in issue, or shortly after, which was a time long before the litigation 
    commenced, and did so in circumstances in which no liability attaches in the 
    action for the delict of poor record keeping, and in circumstances in which 
    there was not even a whiff of bad faith.  Second, she referred to the tortious 
    conduct of the defendants, when in fact no liability attached to them because 
    the entire tort of negligence was not proved.  I do not consider that the
Rules of Court
permit the sanction imposed, in these circumstances.

[28]

In
Rossmo v. Vancouver Police Board et al.
(2003), 21 
    B.C.L.R. (4th) 68, 2003 BCCA 677, this Court held:

[59]      
    . . . I am aware of no authority where a successful party was denied any costs 
    for behaviour outside the action itself.  Recently this Court varied an order 
    of special costs awarded to a litigant whose misconduct as an executor contributed 
    to the dispute involving the estate:
Graham et al v. Moore et al.,
2003 
    BCCA 497 at

paras. 41 to 42, but even in those circumstances this Court 
    allowed the executor to recover his party and party costs. . . .



[62]      
    I conclude that the trial judge erred in principle by basing her decision 
    on pre-litigation conduct.  The very purpose of the litigation was to determine 
    whether the impugned conduct supported a cause of action leading to a judgment 
    in damages.  The trial judge found no liability against DCC Unger.  Costs 
    should follow that determination.  The order denying him costs amounts to 
    a finding of quasi-liability and cannot be sustained.

[29]

In this case, the order made was more onerous than merely denying the 
    successful party his or her costs.  It follows that a case that, on the authority 
    of
Rossmo
, would not support the denial of costs to the successful 
    parties, will not support an order that the successful parties pay costs.

[30]

Of like effect is the statement of this Court in
L. (R.L.) v. 
    L. (R.)
(2001), 89 B.C.L.R. (3d) 325, 2001 BCCA 386, affg [1999] 
    B.C.J. No. 1764 (S.C.)(QL), in which this Court sustained an order declining 
    to award costs, but only on the basis that there were many inconsistencies 
    in the evidence of the defendants.

[31]

The plaintiff respondents here say that the evidence adduced was inconsistent 
    and thus that departure from the usual rule is appropriate.  However, the 
    inconsistencies in
L. (R.L.)
appear to be of a different magnitude 
    altogether than those in the case at bar, for the trial judge in
L. 
    (R.L.)
described them in these terms at para. 163:

. 
    . . These defendants told quite inconsistent stories in their descriptions 
    of family life in response to questions at their examinations for discovery 
    and their interviews with Dr. Janke on the one hand, and in their evidence 
    at trial on the other.  I have already dealt with the difficulties that those 
    conflicts created for me in assessing the evidence.  In my view, this constitutes 
    discreditable conduct disentitling them to costs.

[32]

In this case the deficiencies in the record keeping were well known 
    to the plaintiffs prior to trial.  There was, as I understand the reasons 
    for judgment of the trial judge, no serious backtracking from the evidence 
    the defendants gave at their examinations for discovery, and inconsistencies 
    in the evidence was in the nature of those often discovered as a product of 
    the trial process, but were not created through dishonesty of the defendants.

[33]

Likewise, it was error, in my view, to base the costs order upon a 
    finding that most of the defendants were found to have failed to comply with 
    their duties to the plaintiffs (I observe that this does not include Nurse 
    Omstead).  More than this failure is required to establish an entitlement 
    to costs.  The case was defended not just on the issue of compliance with 
    the standard, but also on the issue of causation.  The plaintiffs were required 
    to succeed on the causation issue in order to obtain an order in their favour.  
    They did not.

[34]

The plaintiff respondents say that the failure to comply with the requisite 
    standard established a breach of contract, which is a sufficient basis for 
    recovery of costs.  The appellants dispute the existence of a contract, and 
    say that the case did not proceed on that basis.

[35]

While it may have been possible for the case to be presented as a breach 
    of contract case, it was not.  Breach of contract was pleaded, but on my understanding 
    of the case, that alternative claim was not the focus of the trial and it 
    was not addressed by the trial judge.  Nor did the appeal to this Court address 
    that issue.  It would be wrong, therefore and in my view, for this Court, 
    at this late stage in the action, to make findings as to the existence of 
    a contract and the consequences in damages should one be found.

[36]

It follows that I do not consider that the circumstances related by 
    the trial judge in her reasons for judgment on costs support the order made, 
    and I conclude that she erred in principle in diverging from the principles 
    that guide the matter of costs in British Columbia.

[37]

The plaintiff respondents have referred to cases which use the phrases 
    for some reason in connection with the case (
Moore v. Dhillon
(1993), 85 B.C.L.R. (2d) 69 (C.A.) at para. 5 citing
Landry v. Bridgestone 
    Tire Co.
, [1976] 3 W.W.R. 160 (B.C.S.C.), citing
Donald Campbell 
    & Co. Ltd. v. Pollak
, [1927] A.C. 732 (H.L.), Viscount Cave L.C.),

arising from conduct related to the litigation (
L.(R.L.)
(C.A.),
supra
at para. 32), arise from the nature and conduct of the 
    litigation
(
Brown v. Black Top Cabs Ltd.

(1997), 43 B.C.L.R. 
    (3d) 76 (C.A.) at para. 17), and a good reason particular to the case and 
    relevant to the
lis
between the parties (
Robertson v. Canadian 
    Imperial Bank of Commerce et al.
(1997), 99 B.C.A.C. 22 at para. 6). 
     They have referred as well to
Grealy v. Kuntz
(1994), 27 C.P.C. 
    (3d) 76 (B.C.S.C.),
Bos v. Brauer
(1992), 174 A.R. 137 (C.A.),
Cranwill v. James et al.
(1995), 173 A.R. 376 (Q.B.), and
Mini-Mansion 
    Construction Co. Ltd. v. Agnew (No. 2)
(1983), 24 Sask. R. 13 (Q.B.), 
    affd (1985) 38 Sask. R. 100 (C.A.).

[38]

With respect, all of the cases above are different than the one at 
    bar.  Here the impugned conduct was done in the ordinary course of business, 
    without awareness of intended litigation, and carried with it no intention 
    of fouling the plaintiffs ability to present a case.  We are bound, rather, 
    to apply the
Rules of Court

on the issue of costs consistent 
    with this Courts expressed opinion in
Rossmo.

[39]

It follows that I would set aside the order made.

[40]

The question then is whether a different order should be substituted.  
    In my view, there is no sound basis on which to deny the successful defendants 
    their costs.

[41]

The action was for damages for negligence.  Although the plaintiffs 
    were successful in establishing some elements of the tort of negligence as 
    against most of the defendants, they did not succeed in establishing all of 
    the elements of negligence against any of the defendants, and thus were entirely 
    unsuccessful in the litigation.  The trial judge did not decide whether there 
    had been divided success and held that in any event divided costs would be 
    unfair.  I agree with that conclusion, although I would also conclude that 
    success was not divided.  The correct order, in my view, is that the defendants 
    are entitled to their costs.

[42]

The trial judge awarded costs against the defendants at scale 5 and 
    said that she would have ordered them against the plaintiffs at scale 4 on 
    the basis that extra difficulty in the case was experienced only by the plaintiffs 
    who bore the burden created by the poor state of the records.

[43]      The parties proceeded on the basis that the 
    case was of more than ordinary difficulty, and the trial judge accepted that 
    characterization in setting the scale at which costs should be assessed.

[44]      The characterization of a case for the purpose 
    of determining the scale of costs awarded is peculiarly within the discretion 
    of a trial judge.  We may not lightly interfere with her conclusion.  While 
    I may have considered that the trial, although long, was not of more than 
    ordinary difficulty, the trial judge said otherwise and would have ordered 
    costs to the defendants at scale 4 had she concluded that an order in favour 
    of the successful parties was in order.  In my view her reasons for judgment 
    on this matter, although strictly speaking
obiter
, are deserving of 
    deference.  I see no basis upon which to assess costs at a scale different 
    than she would have done.

[45]      For these reasons I would allow the appeal, 
    set aside the order as to costs and order costs payable to the defendants 
    at scale 4.

The Honourable Madam Justice Saunders

I AGREE:

The Honourable Mr. Justice Donald

I AGREE:

The Honourable Mr. Justice Lowry


